The appellant by his seventh assignment of error makes the point that he was entitled to have an affirmative finding by the jury respecting damages for suing out the sequestration writ. It is believed that the contention must be sustained, the judgment reversed, and the cause remanded for another trial. As disclosed by the record, S. B. Slagle in April, 1914, abandoned his family and rental contract. Before his abandonment S. B. Slagle had planted some corn, but no other part of the crop; and at the time of the abandonment by S. B. Slagle the corn that he had planted was killed by frost. After the abandonment of the land by S. B. Slagle the owner of the land rented it to J. A. Slagle, who planted and made the crop sequestered. After S. B. Slagle had abandoned the rental contract with J. A. Slagle, it became and was a new and distinct contract from that of S. B. Slagle. And the bank's mortgage on a crop to be grown by *Page 348 
S. B. Slagle did not cover nor extend to the crop made and grown entirely by J. A. Slagle, unless J. A. Slagle executed a mortgage thereon. And the evidence does not show that J. A. Slagle executed any mortgage or gave any lien to the bank on his crop. The testimony on the part of the bank at most would show that appellant agreed with the bank that if the bank would let him have the horses mortgaged by his father, with which to make a crop, he (J. A. Slagle) would take over the horses and make a crop and then pay the indebtedness of the two notes. The effect of this agreement may be to hold appellant liable for the debts as a part of the consideration for the horses, but such agreement does not have the effect or intendment to create a mortgage or lien on the crop of J. A. Slagle for the debt.
For the error indicated, the judgment is reversed, and the cause remanded for another trial.